United States Securities and Exchange Commission Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report: December 1, 2010 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-13374 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 600 La Terraza Boulevard, Escondido, California 92025-3873 (Address of principal executive offices) (760)741-2111 (Registrant's telephone number, including area code) N/A (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On December 1, 2010, Realty Income Corporation (the “Company”) issued a press release announcing it had completed the acquisition of 135 SuperAmerica convenience stores and the one support facility for approximately $248 million under long-term, triple-net lease agreements.A copy of the press release is attached hereto as Exhibit 99.1.The information in Item 7.01 of this Current Report on Form 8-K and the information contained in Exhibit 99.1 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any of the Company’s filings under the Securities Act of 1933, as amended, whether made before or after the date hereof, regardless of any general incorporation language in any such filing. Item 9.01 FinancialStatements and Exhibits (d)Exhibits 99.1Press release dated December 1, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 1, 2010 REALTY INCOME CORPORATION By: /s/ MICHAEL R. PFEIFFER Michael R. Pfeiffer Executive Vice President, General Counsel and Secretary INDEX TO EXHIBITS Exhibit No.Description 99.1Press release dated December 1, 2010
